DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 7, claims 1 and 9, wherein each overlap is selected to provide a difference between its Tm and the closest higher and lower Tm of greater than or equal to about 0.5°C in the reply filed on 7/7/2021 is acknowledged.
Claims 2-8, 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2021..
Priority
The instant application was filed 09/12/2019 is a national stage entry of PCT/GB2018/050634 with an international filing date: 03/13/2018 and claims foreign priority to GB17160666.8 , filed 03/13/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 is being considered by the examiner.
Drawings
The drawings are objected to because figure 1 provides nucleic acid sequences without SEQ ID NO.  37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is also indefinite because the claims do not recite the basic steps of the claimed invention in a positive, active fashion (see Ex parte Erlich 3 USPQ2d, 1011) (MPEP 2173.05 (q).  The claim describes a method of identifying a group of single-stranded oligonucleotides for self assembly into a double-stranded polynucleotide, but the claim fails to recite any actual steps that define the method. The limitation that the procedure "the group comprising a plurality of overlapping complementary oligonucleotides, wherein each overlap between complementary oligonucleotides is selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group" is not considered to meet the requirement of a positive process step because no guidance is given as while the claims provide features “selected”  in the group, it provides no active steps by which oligonucleotides are identified.   “Selected” can be interpreted as a property of the oligonucleotides and not a positive active step.
The phrase " greater than or equal to about 0.5°C" in claim 9 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more as there are no limitations or dependent claims integrate of provide for substantially more. The claim(s) recite(s) the abstract idea or mental step of identifying.  This judicial exception is not integrated into a practical application because no additional steps are required or integrate the mental step of identifying. The claim(s) does/do not include additional elements that are 
Claim analysis
The instant claim 1 is directed towards A method for identifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide, the group comprising a plurality of overlapping complementary oligonucleotides, wherein each overlap between complementary oligonucleotides is selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group. The identifying is a mental or abstract idea.   
The claim encompass a single idea of identifying in the preamble.  The identifying in the preamble is the only think that can be considered a step.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 2, the claim recites, “entifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide, the group.”  This is an abstract idea or mental step.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more then the judicial exceptions?  No
The specification teaches the selection of oligonucleotides is carried out on a computer (page 9, line 25).
	The claims require the abstract or mental step of identifying and no additional active steps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a1)/102(a2) as being anticipated by LI (WO2010/132019). 
Claim 1 recites, “overlapping complementary oligonucleotides.”  The specification provides no limiting definition or standard by which to distinguish overlapping from non-
With regards to claim 1,  Li discloses a group of single stranded oligos suitable for self-assembly to produce the gene S100A4 (Table 2). The oligo are complementary and overlapping. The Tm of the overlaps between the respective oligonucleotides is between 55.3 and 72.5 °C. The oligos are designed by the computer programme TmPrime (see [0094])
With regards to claim 9, Li discloses a group of single stranded oligos suitable for self-assembly to produce the gene S100A4 (Table 2). The oligo are complementary and overlapping. The Tm of the overlaps between the respective oligonucleotides is between 55.3 and 72.5 °C.
Summary
NO claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634